           Case 3:20-cv-00413-HZ                   Document 31             Filed 04/14/20   Page 1 of 23




LAWRENCE B. BURKE, OSB #892082
larryburke@dwt.com
RICHARD M. GLICK, OSB #792384
rickglick@dwt.com
OLIVIER JAMIN, OSB #173805
olivierjamin@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 778-5239
Facsimile: (503) 778-5299

Attorneys for Intervenor-Defendant
Oregon Water Utility Council




                               IN THE UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON

                                                 PORTLAND DIVISION

WATERWATCH OF OREGON,                                                  Case No. 3:20-cv-00413-HZ
NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, and                                                    Proposed Intervenor-Defendant
WILDEARTH GUARDIANS,                                                   Oregon Water Utility Council’s (OWUC)

                                   Plaintiffs,                         OPPOSITION TO PLAINTIFFS’
                                                                       MOTION FOR PRELIMINARY
         v.                                                            INJUNCTION
U.S. ARMY CORPS OF ENGINEERS and                                       Hearing Date: May 26, 2020
R.D. JAMES, in his official capacity as                                Time: 2:00 p.m.
Assistant Secretary of the Army (Civil                                 (via telephone conference)
Works),                                                                Judge: Hon. Marco A. Hernandez

                                   Defendants.




Page i – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                    DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012                    1300 S.W. Fifth Avenue, Suite 2400
                                                       Portland, Oregon 97201-5610
                                                 (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ                      Document 31                Filed 04/14/20              Page 2 of 23




                                              TABLE OF CONTENTS
I.       INTRODUCTION .............................................................................................................. 1

II.      SUMMARY ........................................................................................................................ 2

III.     BACKGROUND ................................................................................................................ 4

         A.        History..................................................................................................................... 4

         B.        Preliminary Injunction Standard ............................................................................. 6

IV.      ARGUMENT ...................................................................................................................... 7

         A.        It Is Not Appropriate for Courts to Intervene in a Process Reserved
                   for Congress. ........................................................................................................... 7

         B.        Plaintiffs Have Not Demonstrated They Are Likely To Succeed
                   on the Merits. .......................................................................................................... 9

         C.        Plaintiffs Have Not Demonstrated They Are Likely To Suffer
                   Irreparable Harm. .................................................................................................. 15

         D.        Injunctive Relief Is Not in the Public Interest/Balance of Equities. ..................... 16

V.       CONCLUSION ................................................................................................................. 18




Page ii – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                       DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012                       1300 S.W. Fifth Avenue, Suite 2400
                                                          Portland, Oregon 97201-5610
                                                    (503) 241-2300 main  (503) 778-5299 fax
            Case 3:20-cv-00413-HZ                     Document 31              Filed 04/14/20             Page 3 of 23




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Federal Cases

Alliance for the Wild Rockies v. Cottrell,
    632 F.3d 1127 (9th Cir. 2011) .............................................................................................9, 15

Audubon Soc. of Portland v. National Marine Fisheries Services,
   849 F.Supp.2d 1017 (2011) .....................................................................................................15

Baker v. Carr,
   369 U.S. 186 (1962) .......................................................................................................1, 2, 7, 8

Juliana v. United States,
    947 F.3d 1159 (9th Cir. 2020) ...................................................................................................1

Klamath Tribes v. United States Bureau of Reclamation,
   No. 18-CV-03078-WHO, 2018 WL 3570865 (N.D. Cal. July 25, 2018) ..........................17, 18

Lopez v. Brewer,
   680 F.3d 1068 (9th Cir. 2012) ...................................................................................................6

Mazurek v. Armstrong,
  520 U.S. 968 (1997) .............................................................................................................6, 16

Nat. Res. Def. Council v. Kempthorne,
   No. 1:05-CV-1207 OWW, 2007 WL 4462395 (E.D. Cal. Dec. 14, 2007) ..............................16

Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv.,
   886 F.3d 803 (9th Cir. 2018) ...............................................................................................7, 16

Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv.,
   No. 3:01-CV-0640-SI, 2017 WL 1829588 (D. Or. Apr. 3, 2017) ...........................................16

NEDC v. U.S. Army Corps of Eng’rs,
  2019 WL 2372591 ...............................................................................................................3, 15

Rep. of the Philippines v. Marcos,
   862 F.2d 1355 (9th Cir. 1988) .................................................................................................11

Rucho v. Common Cause,
   139 S.Ct. 2484 (2019) ............................................................................................................1, 7

Vieth v. Jubelirer,
    541 U.S. 267 (2004) ...............................................................................................................1, 8

Page iii – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                       DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012                       1300 S.W. Fifth Avenue, Suite 2400
                                                          Portland, Oregon 97201-5610
                                                    (503) 241-2300 main  (503) 778-5299 fax
             Case 3:20-cv-00413-HZ                      Document 31                Filed 04/14/20             Page 4 of 23




Winter v. Natural Res. Def. Council, Inc.,
   555 U.S. 7 (2008) .................................................................................................................7, 16

Federal Statutes

16 U.S.C. § 1536(d) ............................................................................................................... passim

State Statutes

ORS 197.296 ....................................................................................................................................4

ORS 537.099 ..................................................................................................................................14

ORS 537.346 ..................................................................................................................................14




Page iv – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012                         1300 S.W. Fifth Avenue, Suite 2400
                                                            Portland, Oregon 97201-5610
                                                      (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ            Document 31             Filed 04/14/20   Page 5 of 23




                                     I.           INTRODUCTION
         Oregon Water Utility Council (“OWUC”) has moved to intervene in this case to protect

the interests of public water providers, large and small, from across Oregon. OWUC is a

committee of the Pacific Northwest Section of the American Water Works Association (“PNWS-

AWWA”), the largest non-profit scientific and educational association dedicated to managing

and treating water for municipal and industrial use. As part of its mission, OWUC promotes

public policies, legislation, and regulations to ensure that Oregon’s communities have adequate

supplies of high quality water at the lowest economic and environmental costs.
         Plaintiffs ask the Court to issue a preliminary injunction to prevent the Chief of Engineers

of Defendant U. S. Army Corps of Engineers (“USACE”) from submitting a report to Congress

(“Chief’s Report”) and to “disavow and/or rescind” the Chief’s Report. Plaintiffs’ Motion at 2.

The Chief’s Report recommends enactment in the next Water Resources Development Act

(“WRDA”) of the plan resulting from the Willamette River Basin Reallocation Study (“Study”).

At the outset, it seems a peculiar request of this Court to block a high official in the Government

from making a recommendation to Congress, which Congress is free to accept, reject or modify

as it sees fit. The recommendation is not self-actuating, and no doubt, other parties will make

their concerns known in the legislative process. Courts have a long-standing reluctance to insert
themselves in political matters, which this Court should likewise decline to do. Baker v. Carr,

369 U.S. 186 (1962); Vieth v. Jubelirer, 541 U.S. 267 (2004); Rucho v. Common Cause, 588

U.S. ____; 139 S.Ct. 2484 (2019); Juliana v. United States, 947 F.3d 1159 (9th Cir. 2020).

         The Study was a multi-year effort to examine the feasibility of reallocating the storage

space within the Willamette Valley Project (“WVP”) reservoirs, operated by the USACE, and

was developed with input from a wide range of stakeholders, including Plaintiffs. The proposed

reallocation is a recognition that there are many legitimate competing needs for a limited

resource. Intervenor OWUC was most concerned with securing safe and reliable water supplies

to serve Willamette Valley communities, but understood that its share would always be much
Page 1 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ          Document 31             Filed 04/14/20   Page 6 of 23




less than that needed to meet the needs of fisheries, and irrigated agriculture. Nevertheless, the

certainty of this small share is critical to the long-term planning required by water providers to

meet their duties. The recommended plan under the Study reallocates storage space as follows:

1,102,600 acre-feet (69%) to fish and wildlife protection, 327,650 acre-feet (21%) to agriculture

and irrigation uses, and 159,750 acre-feet (10%) to municipal and industrial uses. Allowing

Plaintiffs to block the process through a preliminary injunction would negate the rights of other

stakeholders, who have spent significant resources in this process, and delay the determination of

availability of water resources necessary to the well-being of Willamette Valley communities.
         Further, following consultation with the National Marine Fisheries Service (“NMFS”)

over the Study, the Chief’s Report adopted all of the Reasonable and Prudent Alternatives

(“RPAs) in the resulting Biological Opinion (“2019 Bi-Op”) with one exception.1 The Chief of

Engineers rejected the RPA that he recommend to Congress that the USACE retain local

authority to modify the plan in the Study without additional congressional approval. The Chief

concluded that this would be an inappropriate limitation on Congressional discretion and would

create unacceptable uncertainty. Dkt. No. 7-16 (Chief’s Report), at 2.

                                          II.       SUMMARY
         The Court should deny Plaintiffs’ request for a preliminary injunction because any other
outcome would necessarily require the Court to review political questions that involve “a lack of

judicially discoverable and manageable standards” to resolve those questions; “or the

impossibility of deciding without an initial policy determination of a kind clearly for nonjudicial

discretion; or the impossibility of a court’s undertaking independent resolution without

expressing lack of the respect due [to] coordinate branches of government.” Baker, 369 U.S. at

217. It is for Congress to review the Chief’s Report and then decide whether to adopt, reject, or



1
 Plaintiffs also argue that the Chief’s Report rejected RPA 4 in the Bi-OP, which is incorrect, as
explained below. See Section IV.B.

Page 2 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20   Page 7 of 23




modify its recommendations as part of the WRDA, and the judiciary branch should not interfere

with this prerogative.

         Additionally, Plaintiffs have not carried their burden of establishing the elements

necessary to justify the extraordinary remedy of a preliminary injunction.

         First, Plaintiffs have failed to demonstrate they are likely to ultimately succeed on the

merits of their claims. Consistent with the 2019 Bi-Op, the recommended plan allocates a

substantial amount of the previously unallocated stored water to fish and wildlife protection,

about 1,102,600 acre-feet, or 69% of the storage space. Plaintiffs argue that the USACE ignored
NFMS’ RPAs when adopting the reallocation plan. However, as noted, USACE adopted all

RPAs, with the exception of the first on retaining local authority. Further, many of the premises

underlying some of the NMFS RPAs are incorrect, leading to unduly conservative RPAs. This

in part is the result of Plaintiff WaterWatch’s undisclosed and extensive influence in the

development of the 2019 Bi-Op, which is problematic in and of itself. OWUC disagrees with

much of WaterWatch’s legal advice that informed the 2019 Bi-Op. A full consideration of the

facts, studies, and laws that led to the adoption of the reallocation plan would show that USACE

did not violate Section 7(d) of the Endangered Species Act (“ESA”), 16 U.S.C. § 1536(d), and as

such, Plaintiffs are not likely to eventually succeed on the merits of their claim.
         Second, Plaintiffs are not likely to suffer irreparable harm without preliminary injunctive

relief. Plaintiffs’ assertion that the condition of Upper Willamette River (“UWR”) Chinook and

steelhead is deteriorating is not enough to show likelihood of irreparable harm. NEDC v. U.S.

Army Corps of Eng’rs, 2019 WL 2372591, at *11. Additionally, Plaintiffs’ assertion that

Congress’ approval of the reallocation plan would deprive them of any means to challenge the

reallocation is unsupported. The Chief’s Report is not self-actuating. While the Chief of

Engineers’ recommendations certainly influence Congress in drafting elements of the WRDA,

they do not bind Congress in any sense. Even if Congress approves the recommendations


Page 3 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20   Page 8 of 23




without change, the USACE is not then free to ignore the myriad environmental laws that govern

its operations, including the ESA.

         Third, the balance of equities between the parties and the public interest do not favor

Plaintiffs. Protection of listed fish is front and center in the Study, and all substantive NMFS-

recommended RPAs were adopted. The uncertainty resulting from the USACE retaining local

authority to make changes to the reallocation plan without having to go back to Congress would

render the Study plan unreliable. The inability of water providers to rely on a set portion of

storage space deprives them of the ability to plan future water development. The planning
uncertainty and potential waste of public funds will harm communities that depend on streams

downstream of the WVP to meet future water supply demand in a way that overcomes the

presumption in favor of threatened and endangered species.

         Accordingly, the Court should deny the preliminary injunction requested by Plaintiffs.

                                      III.      BACKGROUND

         A.        History
         Willamette Valley municipal water providers serve one of the fastest growing areas in the

country. They have a legal duty to secure adequate water supplies to meet anticipated population

growth and economic development over a very long time horizon. Most local governments must
plan infrastructure needs at least 20 years ahead, ORS 197.296, and water providers must plan

even farther ahead, as evidenced by the “Oregon’s 100-Year Water Vision: A Call to Action,”

adopted by the State to “ensure we have enough clean water for our people, our economy, and

our environment, now and for future generations.” See Oregon’s 100-Year Water Vision: A Call

to Action at 1. Planning is challenging because new sources of surface or groundwater are

extremely limited. As a result, a key strategy for water providers to achieve that goal has been to

pursue access to some of the storage space in the WVP.

         The WVP was authorized by the Flood Control Acts of 1938 and 1950. The reservoirs in

the WVP have “conservation storage” of 1.64 million acre-feet. The originally authorized
Page 4 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
           Case 3:20-cv-00413-HZ        Document 31             Filed 04/14/20   Page 9 of 23




purposes for the reservoirs were flood control, navigation, hydroelectric power, irrigation,

potable water supply, and reduction of stream pollution. To date, the water stored in the WVP

has been used for all of the authorized purposes, except for potable water supply.

         Beginning in June 1996, the USACE began working cooperatively with the State of

Oregon and stakeholders as part of the Willamette Basin Reservoir Study. The study was

intended to evaluate whether changes in the operation, storage and allocation of water in the

existing Willamette Basin reservoirs would better serve current and future water resource needs.

         Work on the Reservoir Study was paused in 2000 following listing of UWR Chinook
salmon and steelhead as threatened under the ESA. The USACE then engaged in formal

consultations with the NMFS concerning continued WVP operations as a whole. The resulting

biological opinion was issued in 2008 (“2008 Bi-Op”).

         In 2013, the USACE reinitiated the study to examine the potential for reallocation of a

portion of WVP storage space for municipal and industrial use. OWUC and its members

contributed and actively participated in what became known as the Willamette Basin Review

Feasibility Study (“Study”). The recommended plan under the Study was to reallocate storage

space as follows: 1,102,600 acre-feet (69%) to fish and wildlife protection, 327,650 acre-feet

(21%) to agriculture and irrigation uses, and 159,750 acre-feet (10%) to municipal and industrial
uses.

         As part of the reallocation process, USACE consulted with NMFS on the effect of the

reallocation plan on the ESA-listed species resulting in a biological opinion specific to the

Study’s reallocation plan, the 2019 Bi-Op. The 2019 Bi-Op concluded that although the

proposed action under the plan might jeopardize the continued existence of UWR Chinook and

steelhead, jeopardy could be avoided with adoption of several RPAs. The first RPA would have

the USACE recommend to Congress that the USACE retain local authority of the reallocation

plan so that adjustments could be made without the need for additional congressional approval.

The District Engineer included this RPA in his report to the USACE Chief of Engineers (2019).
Page 5 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ        Document 31             Filed 04/14/20    Page 10 of 23




         On December 18, 2019, the Chief of Engineers issued his report on the Study (“Chief’s

Report”) to the Secretary of the Army for transmission to Congress. The Chief’s Report

recommends the reallocation plan described above, and adopts all RPAs but the first. The RPA

to retain local authority was rejected because it would inappropriately limit congressional

discretion, and it would “add unacceptable risk for the reliability of the new storage levels once

authorized by Congress.” See Dkt. No. 7-16 at 2.

         The reliability of the reallocated storage space in the WVP is of the utmost importance to

OWUC and its member water providers. Significant local public dollars will be expended in
planning, seeking regulatory approvals, securing water rights, and constructing infrastructure in

reliance on the amount of stored water recommended by the Study and Chief’s Report. That

public investment could be lost if the plan is later changed, which would cancel the value of

decades of effort toward putting the WVP water to its best public use.

         OWUC is also concerned that the premises underlying some of the NMFS RPAs are

incorrect, leading to unduly conservative RPAs. In particular, OWUC has learned through a

Freedom of Information Act Request that NMFS sought out and received extensive legal advice

from Plaintiffs WaterWatch of Oregon on the administration of Oregon water law. NMFS failed

to include the WaterWatch legal analysis and multiple contacts between NMFS and WaterWatch
among the many references cited in the 2019 Bi-Op, although that legal analysis seems to have

directly influenced the Bi-Op. (See Section IV.B.) OWUC disagrees with much of the

WaterWatch legal opinion. Had NMFS felt the need for legal advice beyond its own legal

counsel, it could have requested legal opinions from a range of stakeholders. Had it done so, it

might have come to different conclusions in the 2019 Bi-Op.

         B.        Preliminary Injunction Standard
         “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (italics in original); see also Lopez v. Brewer, 680 F.3d
Page 6 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20    Page 11 of 23




1068, 1072 (9th Cir. 2012). To obtain a preliminary injunction, the moving party must show

“that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

         “[T]here is no presumption of irreparable injury where there has been a procedural

violation in ESA cases.” Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., 886 F.3d 803, 818

(9th Cir. 2018) (“NWF”) (citations and quotations omitted). Plaintiffs must demonstrate that

irreparable injury “is likely in the absence of an injunction.” Winter, 555 U.S. at 22(emphasis in
original). A “possibility” of irreparable harm cannot support an injunction. Id. There must be a

“sufficient causal connection” between the alleged irreparable harm and the activity to be

enjoined, and showing that “the requested injunction would forestall” the irreparable harm

qualifies as such a connection. NWF, 886 F.3d at 818 (citation and quotations omitted).

                                        IV.       ARGUMENT

         A.        It Is Not Appropriate for Courts to Intervene in a Process Reserved for
                   Congress.
         It has been a long-standing principle that courts should not intervene in a process

explicitly reserved to other branches of government, under what is known as the “political

question” doctrine. Specifically, decades of Supreme Court jurisprudence dictate that courts
should not review questions that involve a “a textually demonstrable constitutional commitment

of the issue to a coordinate political department, or a lack of judicially discoverable and

manageable standards” to resolve those questions; “or the impossibility of deciding without an

initial policy determination of a kind clearly for nonjudicial discretion; or the impossibility of a

court’s undertaking independent resolution without expressing lack of the respect due [to]

coordinate branches of government.” Baker, 369 U.S. at 217; Rucho, 139 S.Ct. at 2494.

Sometimes, “the law is that the judicial department has no business entertaining the claim of



Page 7 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ          Document 31             Filed 04/14/20    Page 12 of 23




unlawfulness—because the question is entrusted to one of the political branches or involves no

judicially enforceable rights.” Vieth, 541 U.S. at 277 (2004).

         By requesting a preliminary injunction requiring the Corps to “disavow or rescind” a duly

promulgated Chief’s Report at this stage of the process, Plaintiffs are asking the Court to put

itself in a position that Baker cautioned against. Plaintiffs argue that the preliminary injunction

is necessary to prevent the Chief’s Report being “rubber-stamped by Congress” when adopting

the WRDA. Plaintiffs’ Motion at 31. By granting the preliminary injunction, the Court would

tacitly accept the proposition that Congress is not capable of making an independent
determination regarding the Chief’s Report, including his rejection of the RPA maintaining local

control. Such a dramatic approach necessarily involves making an “initial policy determination

of a kind clearly for nonjudicial discretion” and is impossible to take without “expressing lack of

the respect due [to] coordinate branches of government.” Baker, 369 U.S. at 217. Additionally,

there is no judicial standard or manageable standard to make this decision, and Plaintiffs do not

offer any. A preliminary injunction in this case would mean that courts can decide for

themselves and predict whether Congress is about to make a decision that would violate the law,

engaging in speculations that have no place in a court of law.

         Projects such as the reallocation plan at issue in this case are the result of a long,
expensive, and detailed process in which Congress retains ultimate authority. Once a water

resource problem is first identified, stakeholders may ask Congress to grant the authority to

perform a feasibility study. A preliminary analysis is conducted before the full-blown feasibility

study takes place, including various economic and environmental analyses, leading to the

development of a final feasibility report reviewed by USACE headquarters and state and other

federal agencies. Based on the study and reports from the various agencies, the Chief of

Engineers then writes a report making recommendations to Congress, which has the authority to

approve the recommendations made in the report, or not. Plaintiffs’ request for a preliminary


Page 8 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20    Page 13 of 23




injunction comes after years of efforts from all the agencies2 and stakeholders who have an

interest in the WVP, and demands that the Court block an agency from fulfilling its duty to

communicate with Congress and send over the Chief’s Report for consideration.

         Courts are and should be reluctant to insert themselves in a process reserved to other

branches of the government. Plaintiffs’ labelling of congressional review of the Chief’s Report as

a “rubber stamp” simply because Congress has in the past accepted USACE’s recommendations

without changes is unduly cynical and misleading. Even if Congress adopts the

recommendations in the Chief’s Report in their entirety in the next WRDA, that does not excuse
the USACE from adhering to its myriad other legal requirements, including ESA-required

consultations. Thus, there is nothing in the Chief’s Report that violates the ESA Section 7(d)

stricture against an agency making “any irreversible or irretrievable commitment of resources

with respect to the agency action which has the effect of foreclosing the formulation or

implementation of any reasonable and prudent alternative measures.” 16 U.S.C. § 1536(d). In

fact, the Chief’s Report makes no commitment of any kind. In this context, it is for the USACE

to advise and for Congress to make the commitment of resources.

         The legislative branch is free to decide whether to accept, reject or modify

recommendations in the Chief’s Report. Preventing Congress from accessing a report it is
entitled to receive would be unprecedented and contrary to the long-standing principle of judicial

restraint in matters involving political questions or otherwise reserved to Congress.

         B.        Plaintiffs Have Not Demonstrated They Are Likely To Succeed on the
                   Merits.
         To demonstrate a likelihood of success on the merits, Plaintiffs must at least demonstrate

“serious questions going to the merits” of their claims. Alliance for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1135 (9th Cir. 2011). Plaintiffs argue that the reallocation plan will prejudice the


2
 By letter of May 14, 2018 (attached as Exhibit B to the Decl. Glick), the Oregon Water Resources
Department informed the USACE of its support for the reallocation plan resulting from the Study.

Page 9 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ        Document 31             Filed 04/14/20    Page 14 of 23




ongoing consultation over the Willamette Project by precluding several RPA measures, and that

NMFS stated that the reallocation plan will “limit the Corps’ flexibility to comply with . . . ESA

Section 7(d) requirements in relation to the” agencies’ current consultation over the Willamette

Project as a whole. Plaintiffs’ Motion at 22. Plaintiffs assume that a court would find that the

Corps has violated ESA Section 7(d) requirements by adopting the reallocation plan and that as

such, they have demonstrated serious questions going to the merits of their claims. There are

serious problems with Plaintiffs’ assumptions.

         First, Plaintiffs’ arguments are derived from the Chief of Engineers declining to adopt
one RPA that would have the USACE recommend to Congress that the USACE retain local

authority of the reallocation plan so that adjustments could be made without the need for

additional congressional approval. The Chief of Engineers rejected that RPA because it would

inappropriately limit congressional discretion and “add unacceptable risk for the reliability of the

new storage levels once authorized by Congress.” Dkt. No. 7-16 at 2. There were important

policy considerations justifying this decision. Significant resources will be expended in planning,

developing and implementing a program to contract for storage space, seeking regulatory

approvals, securing water rights, and constructing infrastructure in reliance on the reallocation

plan. The “local authority” RPA would put all this at risk of being wasted due to adjustments to
the reallocation plans. Without some certainty regarding the availability of water resources for

the future, it would simply be impossible for water providers to undertake necessary

infrastructure improvements to meet anticipated new water demand from population growth and

economic development. Accordingly, USACE’s decision to reject this RPA was justified and

necessary to preserve the integrity of the reallocation process.

         The Chief’s Report otherwise adopted all other recommended RPAs, which offer ample

protection for fish and wildlife, and noted that “Congress, not the Army nor NMFS, should

continue to determine how best the public good is served by this project.” Dkt. No. 7-16 at 2.


Page 10 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ        Document 31             Filed 04/14/20    Page 15 of 23




The Chief’s decision to reject the “local authority” RPA does not raise “serious questions” as to

the validity of the reallocation plan simply because Plaintiffs disagree with the outcome.

         Plaintiffs also argue that “the Corps refused to adopt RPA Measure 4.” Plaintiffs’ Motion

at 20. RPA 4 recommends adopting an “adaptive management process for making adjustments

to reservoir operations and flow releases through proportional reduction of storage volumes

among authorized project purposes,” to ensure operation of the WVP to meet minimum flow

objectives. Dkt. No. 7-2 (2019 Biological Opinion), at 99. The Chief’s Report adopted the

recommendations of the Final Feasibility Report and Environmental Assessment, which adopted
an adapative water management plan. Dkt. No. 7-4 (Final Feasibility Report), p. 93-96. Under

the plan, the allocation of stored water in drought years would be reduced equally for fish and

wildlife, agricultural, and municipal and industrial uses under a “share the pain” approach.

However, the plan also provides that the Flow Mangement Water Quality Team (“FMWQT”)

will meet regularly to adaptively manage WVP stored water as conditions change to “respond

proactively so that drought-related impacts to authorized purposes can be minimized,” which

includes minimum stream flows. Id. at 96. The Corps adopted an adaptive approach that allows

for fish to be considered a higher priority if the circumstances warrant doing so, but also allows

flexibility based on changing circumstances during the 30-year period that the Chief’s Report
will be effective for. Accordingly, Plaintiffs’ assertion that the Corps refused to adopt RPA 4 is

misleading. The Chief’s Report does in fact adopted RPA 4 as described in the final feasibility

report. Dkt. No. 7-16 at 3.

         Plaintiffs’ argument that failure by the Chief of Engineers to adopt one of the RPAs in his

report, no matter how good the reasons, raises serious questions to the merits of their claims.

Plaintiffs have failed to show even “a fair chance of success on the merits.” Rep. of the

Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988). Accordingly, a prelimary injunction

based on the Chief of Engineers rejection of the “local authority” RPA is unwarranted.


Page 11 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ       Document 31             Filed 04/14/20    Page 16 of 23




         Second, Plaintiffs’ arguments are largely based on NMFS’s conclusions regarding the

reallocation plan. As noted above, NMFS’s conclusions are flawed and reflect the back-channel

advice and lobbying that Plaintiffs engaged in during the consultation process. NMFS failed to

include the WaterWatch legal analysis and multiple contacts among the many references cited in

the 2019 Bi-Op, although that legal analysis seems to have directly influenced the Bi-Op.

         The 2019 Bi-Op contains a number of incorrect and misleading statements regarding

Oregon water law and state administration of water policy, which generally influenced its

conclusions. It appears that at least some of the incorrect and misleading statements were the
result of improper communications between Marc Liverman, the NMFS Willamette Branch

Chief, who oversees the Feasibility Study, and Brian Posewitz, a staff attorney at WaterWatch of

Oregon. None of these communications, including written legal analyses provided by

Mr. Posewitz, are included among the references relied upon by NMFS in the Bi-Op.

         OWUC submitted a Freedom of Information (“FOIA”) request to obtain copies of the

exchanges between Mr. Liverman and Mr. Posewitz. NMFS responded by providing 89

documents, some of which highlight a concerning involvement of WaterWatch in the

consultation process. See OWUC’s Exhibit A attached to the Declaration of Richard Glick filed

concurrently herewith (“Decl. of Glick”). For example, Mr. Liverman directly solicited feedback
from Mr. Posewitz on an outline for the State’s “instream flow protection process,” and asked

Mr. Posewitz out for lunch to discuss any comments Mr. Posewitz may have. Id. at 2. As a

result, Mr. Posewitz provided at least fifteen detailed comments on a two-page outline

expressing his views and concerns on the proposed action. Id. at 4-5. Numerous times,

Mr. Posewitz warned that the steps considered to implement the proposed action would be

“subject to legal challenges” and could take “many years to resolve.” Id.

         Mr. Posewitz also seemed to undermine the state agencies and expressed doubt that the

Oregon Water Resources Department’s (“OWRD”) and Oregon Department of Fish and

Wildlife’s (“ODFW”) can be trusted to follow Oregon law and adequately protect instream
Page 12 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                        DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012        1300 S.W. Fifth Avenue, Suite 2400
                                           Portland, Oregon 97201-5610
                                     (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20    Page 17 of 23




flows. As shown below, this lack of regard for Oregon agencies’ implementation of state law is

embraced by NMFS in the RPAs, showing that WaterWatch benefited from a preferential

channel to influence the crafting of the RPAs.

         In addition to providing comments on the outline, Mr. Posewitz submitted an eight-page

legal memorandum (including another 21 pages of attachments), dated June 25, 2019. The

memorandum amplified Mr. Posewitz’s doubts and concerns about the Corps’ proposed actions:

“[i]n our view […] the steps necessary to protect stored water released for fish, and the impact of

doing that, are so speculative that the potential protection should be given little value in assessing
the impacts of the Corps’ reallocation proposal on fish.” Id. at 7. The memorandum goes on to

describe seven additional necessary actions that, in Mr. Posewitz’s view, would need to be

completed to protect water released for fish and wildlife from downstream diversions. The

following are a few examples of incorrect or misleading statements in the 2019 Bi-Op that derive

from WaterWatch’s advice.

         First, the Bi-Op incorrectly asserts that “[t]here are currently no successful examples of

enforceable secondary water rights granted to ODFW for stored water consistent with the

amounts and conditions requested.” Dkt. No. 7-2 at 16-17; OWUC’s Ex. A at 4, 9. ODFW

actually holds a number of secondary water rights for the use of stored water. Examples include
Certificate 54021 for the use of water stored in Lost Creek Reservoir, Certificate 63278 for the

use of water stored in Applegate Reservoir, and Certificate 62227 for the use of stored water

from Willow Creek Reservoir. In each case the water right granted is for the same amount of

water originally applied for. See Exhibit C attached to the Decl. of Glick.

         The 2019 Bi-Op also incorrectly asserts that “when ODFW has applied for water rights in

the past they have been contested.” Dkt. No. 7-2 at 16; OWUC’s Ex. A at 13. This statement

seems directly influenced by WaterWatch’s repeated warning that any application would result

in litigation and would take years to resolve. This is a gross exaggeration that suggests that all or

most of ODFW’s applications are contested. In reality, of the 946 instream water right
Page 13 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ        Document 31             Filed 04/14/20    Page 18 of 23




applications and 506 minimum perennial streamflow (“MPSF”) conversions requested between

1988 and 1993, approximately 140 of them were protested, less than 10 percent. Dkt. No. 7-2 at

16.

         WaterWatch’s influence over the 2019 Bi-Op is also reflected in the assertion that “[i]t is

also unclear at this time whether ODFW has the necessary resources to develop applications for

all of the instream water rights and MPSF conversions expected to result from the proposed

action.” Dkt. No. 7-2 at p. 17; OWUC’s Ex. A at 4, 11. This again reflects misleading

comments made by WaterWatch about the availability of resources to implement instream
protection measures. First, MPSF conversions do not require an application. ORS 537.346.

Second, in March 2018 alone, ODFW filed approximately 70 instream water right applications,

suggesting that the availability of resources was not an issue for developing these requests.

Finally, the Bi-Op asserts that “M&I users that obtain stored water rights would need to monitor

and report use levels, which is not currently required.” Dkt. No. 7-2 at 17; OWUC’s Ex. A at 4,

13. This is incorrect: all municipal water providers are required to measure and report their

water use. ORS 537.099. Also, new industrial use water rights generally require measurement

and reporting, or have conditions requiring measurement and indicating that reporting may be

required in the future.
         NMFS’ Final 2019 BiOp was undoubtedly influenced by the incorrect and misleading

statements provided by Plaintiff WaterWatch. A close look at Plaintiffs’ argument reveals that

the only assertion relevant to the Court’s decision is that the Chief’s Report accepted all but one

RPA from NMFS’ recommendations, a decision that Plaintiffs disagree with. However,

Plaintiffs’ disappointment is not for a court to cure, and especially not with the type of

extraordinary remedy requested here. Plaintiffs have failed to show serious questions going to

the merits of their claims, and the Court should deny the motion for preliminary injunction.




Page 14 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20    Page 19 of 23




         C.        Plaintiffs Have Not Demonstrated They Are Likely To Suffer Irreparable
                   Harm.
         Even if Plaintiffs can show there are serious questions as to merits of their claims, they

fall far short of demonstrating a likelihood of irreparable harm. Plaintiffs argue that the

irreparable harm is evidenced by the fact that the condition of UWR Chinook and steelhead

continue deteriorating. Plaintiffs’ Motion at 36. But Plaintiffs must demonstrate a “definitive

threat of future harm” to those species during the course of these proceedings to establish

irreparable harm. NEDC, 2019 WL 2372591, at *7 (citing NFW, 886 F.3d at 818). Plaintiffs

have failed to establish that the species will suffer irreparable harm during the pendency of these
proceedings if this court were not to issue this affirmative injunction. Even if Plaintiffs

demonstrate that the condition of the UWR Chinook and steelhead is deteriorating, partly

because of operation of the Willamette Valley Project, such a showing is not enough to establish

irreparable injury. NEDC, 2019 WL 2372591, at *11. In NEDC, the evidence Plaintiffs relied

on stopped short of showing that the decline in the condition of the species is “such that the

species will suffer irreparable harm before the conclusion of these proceedings unless the Court

grants preliminary relief,” and that distinction was “dispositive in the context of a preliminary

injunction.” Id.; Alliance for the Wild Rockies, 632 F.3d at 1135 (9th Cir. 2011). The failure to

meet the standard is more obvious in the context of the affirmative action that is the goal of
Plaintiffs’ motion. The Chief’s Report adopted all but one RPA recommended by NMFS, and

provided more than adequate justification for rejection of the one RPA. In doing so, the Chief’s

Report ensured that all interests at stake, including fish and wildlife, would be fairly and

adequately protected by the reallocation. Plaintiffs have offered no more than speculation that

irreparable harm will occur if an injunction is not issued, which is inconsistent with the Courts’

characterization of “injunctive relief as an extraordinary remedy that may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.” Audubon Soc. of Portland v. National

Marine Fisheries Services, 849 F.Supp.2d 1017, 1048-49 (2011) (citing Winter, 555 U.S. at 22).


Page 15 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ          Document 31             Filed 04/14/20    Page 20 of 23




         Plaintiffs make much of the fact that, in their opinion, a preliminary injunction is needed

before Congress has a chance to approve the reallocation plan, which would constitute an

“irreversible or irretrievable commitment of resources.” Plaintiffs’ Motion at 34. As discussed

above, Congress is not subject to the section 7(d) stricture and it, not the USACE, would be

making the commitment of resources. Even if Congress were to pass a WRDA bill, the USACE

would need to be compliant with other relevant laws, including the ESA. A preliminary

injunction is inappropriate at this time since Plaintiffs could very well challenge implementation

of the WRDA later.
         Despite Plaintiffs’ attempt at creating a false sense of urgency for this Court to issue a

preliminary injunction, the facts of this case do not support issuing this type of extraordinary,

drastic remedy. Mazurek, 520 U.S. at 972. Plaintiffs have failed to demonstrate a likelihood of

irreparable harm that would justify injunctive relief.

         D.        Injunctive Relief Is Not in the Public Interest/Balance of Equities.
         To obtain a preliminary injunction, the moving party must show “that the balance of

equities tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20.

While these factors tend to favor the endangered species in ESA cases, they are not dispositive

here. Plaintiffs ignore situations such as the one at issue here where competing interests include
public safety and the well-being of communities needing safe and reliable water supplies. These

interests have been recognized as countervailing to perceived impacts to threatened and

endangered species. See NWF, 886 F.3d at (proposed injunction accommodated “power

emergencies, health and safety, or other issues”); Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries

Serv., No. 3:01-CV-0640-SI, 2017 WL 1829588, at *10 (D. Or. Apr. 3, 2017), aff'd in part,

appeal dismissed in part, 886 F.3d 803 (9th Cir. 2018) (“The Court . . . consider[s] Defendants’

arguments relating to the potential harm to the listed species and to human life versus the

benefits asserted by the [] Plaintiffs in evaluating the appropriate injunctive relief.”); Nat. Res.

Def. Council v. Kempthorne, No. 1:05-CV-1207 OWW, 2007 WL 4462395, at *13 (E.D. Cal.
Page 16 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ          Document 31             Filed 04/14/20    Page 21 of 23




Dec. 14, 2007) (“Although the ESA does not expressly recognize an exception for human health

and safety, Plaintiffs have offered and it is prudent to apply . . . .”).

         Plaintiffs’ goal in securing an injunction is to force a reconsideration of the reallocation

plan to increase fish and wildlife’s share of the reallocated storage space, at the expense of

municipal and agricultural users. While the balance of equities generally tips in favor of the

threatened and endangered species in ESA cases, this does not mean that other interests cannot

overcome this presumption in the context of injunctive relief. In a recent ESA case, intervenors

argued that an “injunction would not only reduce water available for crops but prompt a mid-
season shutoff that would financially ruin farmer families.” Klamath Tribes v. United States

Bureau of Reclamation, No. 18-CV-03078-WHO, 2018 WL 3570865, at *16 (N.D. Cal. July 25,

2018). The court recognized that, while courts generally are “not permitted to favor economic

interests over potential harm to endangered species,” a “mandatory preliminary injunction is an

extraordinary remedy and I need to be certain that the remedy requested is likely to be effective.

In that respect, I consider the intervenors’ concerns and I recognize the complex interests that

would be affected by preliminary relief.” Id. (emphasis added). The court noted there were

“competing expert opinions on the effectiveness of the remedy, which is concerning in light of

the magnitude of interests that would be affected by the preliminary injunction.” Id. at *17. As
a result, the Court denied the request for injunctive relief. Id. Similarly, this Court can, and

should, recognize that its ruling has the potential to threaten the well-being of Willamette Valley

communities.

         As noted, the availability of new sources of groundwater or surface water is extremely

limited. Many streams are over-appropriated, making it unlikely that a water provider could

easily secure additional water supplies. See “Oregon’s 100-Year Water Vision: A Call to

Action.” In this context, water providers face an uphill challenge to meet their duty to provide

adequate municipal and industrial water supplies to meet anticipated population growth and

economic development for the next decades. With this long-term goal in mind, OWUC members
Page 17 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ         Document 31             Filed 04/14/20    Page 22 of 23




identified the unallocated water of the WVP as a fundamental resource for meeting their

planning responsibilities, and invested significant resources to conclude a fair reallocation

feasibility study process that would be protective of fish and wildlife while ensuring that our

communities would benefit from the water they need to thrive. The Chief’s Report adopted all

but one RPA recommended by NMFS, further ensuring that fish and wildlife would be protected.

The circumstances of this case make clear that issuing a preliminary injunction would not be in

the public interest.

         Faced with a request for an “extraordinary remedy,” a court must be certain that the
remedy requested is likely to be effective, and consider and recognize the complex interests that

would be affected by preliminary relief. Klamath Tribes, 2018 WL 3570865, at *16. Here the

Court is asked to insert itself in a political process for which there is no judicial standard to

apply, and to make a decision that would directly interfere with communications between an

agency and Congress. It is clear that Congress should be given the opportunity to consider

action on the Chief’s Report.

                                      V.         CONCLUSION

         For the foregoing reasons, OWUC respectfully requests that the Court denies Plaintiffs’

motion for preliminary injunction.
         DATED this 14th day of April, 2020.

                                        DAVIS WRIGHT TREMAINE LLP


                                        By /s/ Lawrence Burke
                                           LAWRENCE B. BURKE, OSB #892082
                                           larryburke@dwt.com
                                           RICHARD M. GLICK, OSB #792384
                                           rickglick@dwt.com
                                           OLIVIER JAMIN, OSB #173805
                                           olivierjamin@dwt.com
                                           Telephone: (503) 778-5239
                                           Facsimile: (503) 778-5299

                                             Attorneys for [Proposed] Intervenor-Defendant
                                             Oregon Water Utility Council
Page 18 – OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
          Case 3:20-cv-00413-HZ        Document 31             Filed 04/14/20    Page 23 of 23




                                   CERTIFICATE OF SERVICE

         I hereby certify that I served a copy of the foregoing PROPOSED INTERVENOR-
DEFENDANT OREGON WATER UTILITY COUNCIL’S (OWUC) OPPOSITION TO
PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION and DECLARATION OF
RICHARD M. GLICK IN SUPPORT OF INTERVENOR-DEFENDANT OREGON
WATER UTILITY COUNCIL’S (OWUC) OPPOSITION TO PLAINTIFF’S MOTION
FOR PRELIMINARY INJUNCTION was electronically filed with the Clerk of the Court
using CM/ECF. Copies of this document will be served upon interested counsel via the Notices
of Electronic Filing that are generated by CM/ECF.
         Dated this 14th day of April, 2020.

                                       DAVIS WRIGHT TREMAINE LLP



                                       By /s/ Lawrence Burke
                                          LAWRENCE B. BURKE, OSB #892082
                                          larryburke@dwt.com
                                          RICHARD M. GLICK, OSB #792384
                                          rickglick@dwt.com
                                          OLIVIER JAMIN, OSB #173805
                                          olivierjamin@dwt.com
                                          Telephone: (503) 778-5239
                                          Facsimile: (503) 778-5299

                                            Attorneys for [Proposed] Intervenor-Defendant
                                            Oregon Water Utility Council




Page 1 - CERTIFICATE OF SERVICE
                                         DAVIS WRIGHT TREMAINE LLP
4834-1746-5274v.2 0090524-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
